UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4007



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID WALTER PITTS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CR-03-152)


Submitted:   May 6, 2005                      Decided:   May 23, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, John L. File, Assistant United States
Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Walter Pitts appeals the district court’s order

imposing a twelve-month term of imprisonment upon revocation of his

supervised release.        Pitts’ counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating there were no

meritorious grounds for appeal, but raising the issue of whether

the district court erred in sentencing Pitts. Although informed of

his right to do so, Pitts has not filed a pro se supplemental

brief.

     We will reverse a district court’s order imposing a sentence

after revocation of supervised release only if it is “plainly

unreasonable.”     See 18 U.S.C.A. § 3742(a)(4). Pitts’ offense has a

recommended guidelines range, and the district court imposed a

sentence within that range.         We conclude that Pitts’ sentence was

not plainly unreasonable.

            In accordance with the requirements of Anders, we have

reviewed    the   entire   record    in   this   case   and   have   found   no

meritorious issues for appeal.            Accordingly, we affirm Pitts’

sentence.     This court requires counsel inform their client, in

writing, of his right to petition the Supreme Court of the United

State for further review.       If the client requests a petition be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from




                                     - 2 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -